UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7509


LARRY K. GREEN, a/k/a Said Abdullah Hakim,

                      Plaintiff – Appellant,

          v.

MICHAEL T. BELL; SANDRA F. THOMAS; PAUL TAYLOR; C/O O’NEAL;
GEORGE KENWORTHY, Superintendent,

                      Defendants – Appellees,

          and

THEODIS BECK,

                      Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:10-ct-03003-D)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Keith Green, Appellant Pro Se. Oliver Gray Wheeler, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Larry Keith Green seeks to appeal the district court’s

order dismissing certain claims and defendants in Green’s 42

U.S.C. § 1983 (2006) suit.          This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).            The order Green seeks to appeal is

neither     a    final    order   nor    an   appealable   interlocutory      or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal    contentions    are   adequately   presented     in   the

materials       before   the   court    and   argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                         3